Case 0:19-cv-61370-RS Document 47 Entered on FLSD Docket 10/01/2019 Page 1 of 3




   UNITED STATESDISTRIW COURTSOUTHERN DI
                                       STRICTOFFLORIDA



   HarveyJ.Kesner,



   Plalntiff,



   Case No.0:19-CV-61370-ClV-SV


   TeriBuhl                                            FILED BY        '           D
                                                                                   .   C.
   W illiam ''BilI''Alpert
                                                              SEF 30 221S
   Barron'sINC-
              ,etaI.                                          ANGEL
                                                             CL ERK UA E. NOBLQ
                                                             s.       S DSS'E CX
                                                               o.oF/t.â.-w.Ra.

   Defendants.




   SW ORN DECLARATION OFTERIBUHLIN SUPPORT OFDEFENDANTS'S ALTERNATIVEM OTION TO
   TRANSFERVENUEANDMEMORANDUM OFLAW


        1. Iam TeriBuhland Ihavepersonalknowledge ofthe matterssetfo/th below.
        2. Iam afulltime residentofNew YorkCity,NV.forthe pastthree vears.Previouslv llived in New
           CanaanzConn.and New YorkCity,NY.
        3. lhave netbeen to the state ofFlorlda inatIeasttenyears.
        4. Ihave neverknowingly spoken wi  thHarvey Kesnerwhen he wasIn Florlda
        5. lhave neverowned any realpropertyintbe state ofFlorida.
        6. TheonetimeIspokewl
                            thHarvevKesneronhlscellphonezaroundMay15th2016,while
           researching astow on GreggJaclln a Iawyerwhowasgolngto merge with hisfirm M r.Kesner
           said he wasin New Yorkstate.
        7. W hen lemailM r.Kesnerortriedto callhisofficeforcommentitwasto hisNew YorkCity
           Iocation.lemailed Kesnerto hishkesner@ srE com and hkesner@ srfk.com .ThisishisNew York
           City law firm emailaddress.The onlyemailaddressM r.Kesnerresponded to arehIsworkem ail
           addresses,
             *
        6.
    *
                 Case 0:19-cv-61370-RS Document 47 Entered on FLSD Docket 10/01/2019 Page 2 of 3




                       8, lam afreelancejournalistfortheIasttwelveyearsandacurrentmemberoftheSocietyof
                          ProfessionalJournalist.
1
.
                       9 IhavereportedformajornewsorganizatlonthatincludedNew YorkPost,HearstConnedicut
                          Newspapers,Forbes,Fortune,New yorkMagazine,New yorkobserver,TheAtlanticand trade
                          publicationthatlncluded,DealFlow ûedia,MarketNexusMedia,andDoubledownMedia.I
                          currently reportforCannabisLaw Report,
                       l0.Iown anewspublicatlon calledteribuhl.com .Iam the sole reporterforthe publication.Attimes
                          lhlrefreelanceeditorsto review mystoriesand Iawyersto review thecontentofthestories.
                       11.ln March2019,ludge FrancPerryofNew YorkR ate Superiorcourtruled the reporting ldidat
                          teribuhl.com wasthatofaprofessionaljournalistandasaresultIam entitledtosource
                          protectlononthe lawsofthe state ofNew York.
                       12.BeginningIn201% IreportedexclusivenewsonBearStearnsroleinthesubprlme mortgage
                          crisisforThe Atlanticand Dealflow M edia-Thethree yearsofreportingon executivesatBear
                          Stearnswho comm itted violationsofthesecuri tiesand exchange ad wasprominentlvfeatured
                          inthe Frontlinedocumentaryfilm,'The Untouchable',which airedon January 22,2013.
                       13.My reporting coneentrateson covering wrong doing inthe financialindustryand Ihave reported
                          onmisconductthathasIedtooverhal
                                                        fadozencriminalchargesorSEC/FINRAenfôrcement
                          ad ions.My reportlng hasalso led to numerouscivilIawsuitsbroughton behalfofshareholders.
                       14.Asa resultofmy reportlng uncoveringfraud and othermisdeedson W allStreetthe Huffington
                          Postnam ed me one ofthe-25 M ostDangerousPeople InFlnanclalMedla'    '.Thistitle wasforthe
                          im pactmy reporting hasoninformingthe publicofwrongdoing.
                       15.One ofmy Iongtime investlgationshasbeen into Harvey Kesner'stop clientBarryC.Honig.lwas
                          firstto reportHonig,and agroup ofinvestmentprofessionalsthatincluded billionaire Philip
                          Frost,were underinvestigationfortrading asagroupofundisclosed affiliatesandforrunninga
                          pum pand dum pscheme.The reportingon Honig'sSEC investigation began 2016.OnSeptember
                          7 2018theSecuriti esand Exchange Comm ission charged Honlg,Philip Frostand othersI
                           reportedonf0rtradingasagroupofundisdosedaffiliatesandforHonigbeingtheleaderofthe
                           pum p and dump ring.InJuly 2019 Honigsettledwith the SECforthese actionsand agreed to a
                           pennystockbar.HarveyKesnerwasHonig'sattorneyforalIthree ofthe com paniesintheSEC
                           complaintthatHonig invested in.                                                 .


                       16.AsiscommonpradieeamongJournalistsinthedigitalmediaage,someofmyreportingisonmv
                          website,teribuhl.com (thewebsite).Thewebslte isfundedthroughadvertitem ent(1don'ttake
                          adsfrom thesubjectofmystories)andthroughreaderfund:ddonatlons.Iam notpaidbythe
                          subjectsofstoriestowriteaboutthem.
                       17.The'About'pageofthewebsitestates'Anonymoustipscanbesenttoteribuhl@gmail.com.By
                           thisdeclaration,Iam prom isinganonymityand confidentialityto sources,Asa matterof
                           pradice ltreataIlsourcesasconfidentialunleistheysay otherwise.                              '
                       18.Some oftheconfidentialsourcesIhave used in my reportingon Harvey Kesnerand hisclients
                          havesaid Kesnerthreatenthem with litigation iftheyspoke with me.
                       19.Atleastone ofmy confidentialsourceswho isdiredly involved inthecompaniesinthe Barry
                          Honig com plainttold meSEC Iawyerstoldmy sourcetheyare investigating Attorney Harvey
                          Kesner.
Case 0:19-cv-61370-RS Document 47 Entered on FLSD Docket 10/01/2019 Page 3 of 3




      20.ln Feb2017 a stow lreported on Harvey Kesnerhavingownershlp directorindirectin Equity
         StockTransferwnshaçked and removedfrom teribuhl.com.IIostvalueble reportingand wri  ting
         w iththishackwhich Ibelleve wasdone asa,resultofHarvey Kesner hlriqg hackersordlrecting
         hisclientsto hire hackers.
      21.lbelievethisisànanti-slaapIawsuitusedtolntimidateafreelancejcurnalist.
      22.Ido nothavethe financialmeanstotravelto Floridaand Iitigatethiscase.lcanonlyafford to
         defend myselfifthe caseisintheSothern DistrictofNew York.



   Ideclareunderpenaltyofperjuw onthis30nddavofSeptember,2019,thattheforegoinglstruetothe
   bestofmyknowledge.                                        *




                                                     TeriBuhl
